Response to After Final Amendment
The request for reconsideration has been considered but does NOT place the application in condition for allowance. Examination on the merits has ended.  It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims or add new claims after a final rejection (37 CFR 1.116). In the response the applicant has amended independent claim 24 and rewritten dependent claim 2 in independent form with no apparent justification.  The amended claim(s) would require further consideration and/or search.  Additionally, the applicant has failed to provide good and sufficient reasons why the amendment is necessary and was not earlier introduced (37 CFR 1.116(b).  Therefore, the amendment will not be entered.  
Response to Arguments
Applicant's arguments filed May 12, 2022 have been fully considered but they are not persuasive.
Applicant argues: 
…the Abbasi optical sensor 20 is directed towards the downstream half of the flame, a position that is clearly downstream of the initial flame at least partially disposed within the refractory block 70. Thus, while Abbasi measures properties of the flame and uses the measurements to regulate the fluid flow rates to and within the burner, the flame properties measures by Abbasi are not those of the initial flame, but rather the flame properties corresponding to the completion of the fuel combustion occurring downstream of the initial flame. 
To the extent that Abbasi mentions observing luminosity of flame regions, Abbasi does not identify said regions and neither discloses nor suggests observing luminosity in the initial combustion region of the flame.
Moreover, as the initial combustion (largely) takes place inside the plenum of the refractory block 70 of the burner (as opposed to downstream of the burner as is the case with the instant invention), the arrangement shown in figure 3 of Abbasi, the position and orientation of sensor 20 is not suited for observing flame properties of the initial flame.

The Examiner respectfully disagrees. The arrangement shown in figure 3 of Abbasi is schematic and therefore cannot be relied upon for determining what part or parts of the flame optical sensor 20 is observing or what parts of the flame are excluded from observation. As admitted by Applicant, Abbasi mentions observing luminosity of flame regions. Moreover, figure 3 is only one possible embodiment encompasses by Abbasi’s disclosure. Further yet, flame 21 encompasses both the initial flame and the downstream flame extending therefrom therefore optical sensor 20 is, at least in-part, measuring an emission intensity of the initial flame. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799